19-3928
     Ou v. Garland
                                                                           BIA
                                                                 Christensen, IJ
                                                                 A205 899 030
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 11th day of February, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            GERARD E. LYNCH,
 9            RAYMOND J. LOHIER, JR.,
10            WILLIAM J. NARDINI,
11                 Circuit Judges.
12   _____________________________________
13
14   XIA OU,
15                   Petitioner,
16
17                   v.                                   19-3928
18                                                        NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Adedayo O. Idowu, Esq., New York,
25                                    NY.
26
27   FOR RESPONDENT:                  Jeffrey Bossert Clark, Acting
28                                    Assistant Attorney General; Justin
 1                                       Markel, Senior Litigation Counsel;
 2                                       Nancy Friedman, Senior Litigation
 3                                       Counsel, Office of Immigration
 4                                       Litigation, United States
 5                                       Department of Justice, Washington,
 6                                       DC.

 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Xia Ou, a native and citizen of the People’s

12   Republic of China, seeks review of a November 8, 2019 decision

13   of the BIA affirming a February 8, 2018 decision of an

14   Immigration       Judge    (“IJ”)    denying     asylum,   withholding     of

15   removal, and relief under the Convention Against Torture

16   (“CAT”).     In re Xia Ou, No. A205 899 030 (B.I.A. Nov. 8,

17   2019), aff’g No. A205 899 030 (Immig. Ct. N.Y. City Feb. 8,

18   2018).       We    assume    the     parties’     familiarity    with     the

19   underlying facts and procedural history.

20       Under the circumstances presented here, we review both

21   the BIA’s and the IJ’s decisions.                 Wangchuck v. Dep’t of

22   Homeland   Sec.,     448    F.3d    524,   528   (2d   Cir.   2006).      The

23   applicable standards of review are well established.                    See 8

24   U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d

                                            2
 1   67,   76   (2d   Cir.       2018)       (reviewing      adverse     credibility

 2   determination for substantial evidence).

 3         “Considering the totality of the circumstances, and all

 4   relevant factors, a trier of fact may base a credibility

 5   determination    on     .     .     .    the     consistency      between    the

 6   applicant’s . . . written           and      oral     statements . . . ,     the

 7   internal   consistency        of    each       such    statement,    [and]   the

 8   consistency of such statements with other evidence of record

 9   . . . without regard to whether an inconsistency, inaccuracy,

10   or falsehood goes to the heart of the applicant’s claim, or

11   any other relevant factor.”               8 U.S.C. § 1158(b)(1)(B)(iii).

12   “We   defer . . . to         an     IJ’s       credibility        determination

13   unless . . . it is plain that no reasonable fact-finder could

14   make such an adverse credibility ruling.”                    Xiu Xia Lin v.

15   Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

16   Gao, 891 F.3d at 76.

17         Here, substantial evidence supports the IJ’s adverse

18   credibility determination.              As an initial matter, the agency

19   reasonably relied on the record of Ou’s asylum interview

20   because it “contain[s] a meaningful, clear, and reliable

21   summary of the statements made . . . at the interview.”


                                              3
 1   Diallo   v.    Gonzales,   445   F.3d    624,   632   (2d   Cir.   2006)

 2   (quotation marks omitted).         It shows an interpreter was

 3   present and that Ou had a lawyer who helped her prepare an

 4   application.

 5       Ou gave inconsistent accounts in her testimony, asylum

 6   interview, and application regarding how many times she was

 7   pregnant, whether she had a miscarriage, and when her son was

 8   born.    See Likai Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir.

 9   2020) (“[E]ven a single inconsistency might preclude an alien

10   from showing that an IJ was compelled to find him credible.

11   Multiple      inconsistencies    would    so    preclude    even   more

12   forcefully.”); Xiu Xia Lin, 534 F.3d at 167 (allowing agency

13   to rely on cumulative effect of even minor inconsistencies).

14       The agency was not required to accept Ou’s explanations

15   that she was nervous at her interview and could not remember

16   what she said in her interview, whether she had another

17   pregnancy that ended in miscarriage, or when her son was born.

18   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

19   petitioner must do more than offer a plausible explanation

20   for his inconsistent statements to secure relief; he must

21   demonstrate that a reasonable fact-finder would be compelled


                                       4
 1   to credit his testimony.” (quotation marks omitted)).

 2          Moreover, Ou did not rehabilitate her credibility with

 3   reliable corroboration.          See Biao Yang v. Gonzales, 496 F.3d

 4   268,    273     (2d    Cir.   2007)      (“An   applicant’s   failure   to

 5   corroborate h[er] . . . testimony may bear on credibility,

 6   because the absence of corroboration in general makes an

 7   applicant unable to rehabilitate testimony that has already

 8   been called into question.”).             Ou’s son’s birth certificate

 9   was inconsistent with her initial testimony regarding his

10   date of birth.         See Y.C. v. Holder, 741 F.3d 324, 332 (2d

11   Cir. 2013) (“We generally defer to the agency’s evaluation of

12   the    weight     to    be    afforded     an   applicant’s   documentary

13   evidence.”).      Her medical records from 2011 did not resolve

14   the inconsistencies regarding the number of pregnancies she

15   had or confirm that she had a child a year earlier.               And the

16   agency was not required to credit letters from her mother and

17   aunts. See id. at 334 (upholding BIA’s decision to afford

18   little weight to letter from applicant’s spouse in China);

19   Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A.

20   2010) (finding letters from relatives and friends did not

21   provide substantial support for claim where authors were


                                           5
 1   “interested      witnesses . . . not     subject       to     cross-

 2   examination”), overruled on other grounds by Hui Lin Huang v.

 3   Holder, 677 F.3d 130 (2d Cir. 2012).

 4       In    sum,   the   inconsistencies   and    lack   of   reliable

 5   corroboration provide substantial evidence for the adverse

 6   credibility       determination.               See     8      U.S.C.

 7   § 1158(b)(1)(B)(iii).     The adverse credibility determination

 8   is dispositive of asylum, withholding of removal, and CAT

 9   relief because all three forms of relief are based on the

10   same discredited factual predicate.       See Paul v. Gonzales,

11   444 F.3d 148, 156–57 (2d Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.   All pending motions and applications are DENIED and

14   stays VACATED.

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe,
17                                 Clerk of Court




                                     6